DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2021 and 05/18/2022 have been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent US 11310009 B2 in view of Adachi (US20170223760, of IDS), INGALE (US 20180359790 A1, of IDS), Marinier (US20130322376, of IDS), Park (US 20150003271 A1, of IDS) and/or Nam (US20180262313, of IDS).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
Please refer to the table below comparing the instant application with US Patent 11310009 B2.

Instant Application 17561643
US 11310009 B2
1. An apparatus for communication comprising:
a memory device; and
a processing circuit coupled to the memory device and configured to:
determine a timing difference between a first cell and a second cell;

send an indication of the timing difference to the first cell;

receive a channel state information-reference signal (CSI-RS) configuration that is based on the timing difference; and





decode a CSI-RS of the second cell based on the CSI-RS configuration.

2. The apparatus of claim 1, wherein the CSI-RS configuration comprises an indication that timing for the CSI-RS of the second cell is based on timing of the first cell.


4. The apparatus of claim 1, wherein the timing difference comprises a symbol timing difference, a slot timing difference, a mini-slot timing difference, or a system frame number timing difference.
13. A user equipment, comprising: a memory device; and a processing circuit coupled to the memory device and configured to:

 
determine a timing difference between a serving cell of the UE and a neighbor cell of the serving cell;
send an indication of the timing difference to the serving cell, wherein the timing difference comprises a symbol timing difference;
receive a channel state information-reference signal (CSI-RS) configuration for a CSI-RS to be transmitted by a neighbor cell of a serving cell for the UE, wherein the CSI-RS configuration comprises an indication that the UE is to use timing of the serving cell to measure the CSI-RS;
determine the timing of the serving cell; and use the timing of the serving cell to measure the CSI-RS transmitted by the neighbor cell.

8. A method of communication for a user equipment (UE), comprising: determining a timing difference between a serving cell of the UE and a neighbor cell of the serving cell; sending an indication of the timing difference to the serving cell, wherein the timing difference comprises a symbol timing difference; receiving a channel state information-reference signal (CSI-RS) configuration for a CSI-RS to be transmitted by the neighbor cell, wherein the CSI-RS configuration comprises an indication that the UE is to use timing of the serving cell to measure the CSI-RS; determining the timing of the serving cell; and using the timing of the serving cell to measure the CSI-RS transmitted by the neighbor cell.

9. The method of claim 8, further comprising: decoding the CSI-RS based on the CSI-RS configuration.
3. The method of claim 1, wherein the timing difference further comprises a slot timing difference, a mini-slot timing difference, a system frame number timing difference, or any combination thereof.

ADACHI [0072]  The UE 100 #1 ..to measure the timing difference. [0079] UE 100 #1 …measures and notifies the timing difference.
INGALE [0065] UE determines the cell id of detected cell and determine frame boundary of concerned cell of concerned cell based on the decoded beam index sequence … UE reports …concerned cell id, best DL beam index… UE receives RRC reconfiguration message from PCell …SCG configuration for the SCell …SFN Offset information … includes … CSI-RS resource configuration.
3. The apparatus of claim 1, wherein the CSI-RS configuration comprises an indication that timing for the CSI-RS of the second cell is based on timing of the second cell.
INGALE [0065] UE determines the cell id of detected cell and determine frame boundary of concerned cell of concerned cell based on the decoded beam index sequence … UE reports …concerned cell id, best DL beam index… UE receives RRC reconfiguration message from PCell …SCG configuration for the SCell …SFN Offset information … includes … CSI-RS resource configuration.
5. The apparatus of claim 1, wherein the CSI-RS configuration comprises the indication of the timing difference.
INGALE [0065] UE determines the cell id of detected cell and determine frame boundary of concerned cell of concerned cell based on the decoded beam index sequence … UE reports …concerned cell id, best DL beam index… UE receives RRC reconfiguration message from PCell …SCG configuration for the SCell …SFN Offset information … includes … CSI-RS resource configuration.
6. The apparatus of claim 1, wherein the CSI-RS configuration comprises a scrambling identifier associated with the CSI-RS of the second cell.
10. The method of claim 9, wherein the decoding comprises: determining a scrambling sequence based on the CSI-RS configuration; and decoding the CSI-RS based on the scrambling sequence.
MARINIER [0402] [0404] The measurement configuration message may provide the WTRU with one or a combination of information.…. the information may include an indication to configure the WTRU to measure the CSI-RS or TP-RS per transmission point for the configured PCI
7. The apparatus of claim 1, wherein the CSI-RS configuration comprises a seed for obtaining a scrambling identifier associated with the CSI-RS of the second cell.
PARK [0115] a cell ID of a TP (indicating a neighbor or second cell ID) to which each antenna port belongs can be used as a scrambling seed value to generate a CSI-RS sequence.
8. The apparatus of claim 1, wherein the CSI-RS configuration comprises an indication that the CSI-RS of the second cell uses one scrambling sequence over a set of symbols.
MARINIER [0402] the network may provide a scrambling configuration for the CSI-RS points that the WTRU may decode in the configured subframe (which include one or more symbols with CSI-RS, well known).
9. The apparatus of claim 1, wherein the CSI-RS configuration comprises an indication that the CSI-RS of the second cell uses different scrambling sequences over a set of symbols.
PARK [0016, 0017] CSI-RS sequence …OFDM symbol.
10. The apparatus of claim 9, wherein the processing circuit is further configured to:
test a plurality of sequence hypotheses over the set of symbols as a result of receiving the indication in the CSI-RS configuration.
PARK [0007, 0017]
11. The apparatus of claim 1, wherein the processing circuit is further configured to:
conduct a mobility operation associated with the second cell based on the CSI- RS of the second cell.
12. The method of claim 8, further comprising: conducting a mobility operation associated with the neighbor cell based on the CSI-RS.
12. A method of communication for an apparatus, comprising:
determining a timing difference between a first cell and a second cell;
sending an indication of the timing difference to the first cell;
receiving a channel state information-reference signal (CSI-RS) configuration that is based on the timing difference; and
decoding a CSI-RS of the second cell based on the CSI-RS configuration.
8. A method of communication for a user equipment (UE), comprising: determining a timing difference between a serving cell of the UE and a neighbor cell of the serving cell; sending an indication of the timing difference to the serving cell, wherein the timing difference comprises a symbol timing difference; receiving a channel state information-reference signal (CSI-RS) configuration for a CSI-RS to be transmitted by the neighbor cell, wherein the CSI-RS configuration comprises an indication that the UE is to use timing of the serving cell to measure the CSI-RS; determining the timing of the serving cell; and using the timing of the serving cell to measure the CSI-RS transmitted by the neighbor cell.

9. The method of claim 8, further comprising: decoding the CSI-RS based on the CSI-RS configuration
13. The method of claim 12, further comprising testing a plurality of sequence hypotheses over a set of symbols as a result of receiving the indication in the CSI-RS configuration.
PARK [0007, 0017]
14. The method of claim 12, further comprising conducting a mobility operation associated with the second cell based on the CSI-RS of the second cell.
12. The method of claim 8, further comprising: conducting a mobility operation associated with the neighbor cell based on the CSI-RS.
15. An apparatus for communication comprising:
a memory device; and
a processing circuit coupled to the memory device and configured to:
determine a timing difference between a first cell and a second cell;












determine, based on the timing difference, a channel state information- reference signal (CSI-RS) configuration for a CSI-RS of the second cell; and




send the CSI-RS configuration to a user equipment served by the first cell.


16. The apparatus of claim 15, wherein the CSI-RS configuration comprises an indication that timing for the CSI-RS of the second cell is based on timing of the first cell.

18. The apparatus of claim 15, wherein the timing difference comprises a symbol timing difference, a slot timing difference, a mini-slot timing difference, or a system frame number timing difference.
7. A base station for communication comprising: a memory device; and a processing circuit coupled to the memory device and configured to:

determine that a serving cell for a user equipment (UE) is to supply timing for the UE to use to measure a channel state information-reference signal (CSI-RS); 

determine that a neighbor cell of the serving cell is to transmit the CSI-RS; determine a timing difference between the serving cell and the neighbor cell; as a result of determining that the neighbor cell of the serving cell is to transmit the CSI-RS, send to the neighbor cell an indication of the timing difference, wherein the timing difference comprises a symbol timing difference; 
generate a CSI-RS configuration for the CSI-RS based on the determination that the serving cell for the UE is to supply the timing for the UE to use to measure the CSI-RS and the determination that the neighbor cell of the serving cell is to transmit the CSI-RS, wherein the CSI-RS configuration comprises an indication that the UE is to use the timing of the serving cell to measure the CSI-RS; and transmit the CSI-RS configuration comprising the indication to the UE.




3. The method of claim 1, wherein the timing difference further comprises a slot timing difference, a mini-slot timing difference, a system frame number timing difference, or any combination thereof.


17. The apparatus of claim 15, wherein the CSI-RS configuration comprises an indication that timing for the CSI-RS of the second cell is based on timing of the second cell.
INGALE [0065] UE determines the cell id of detected cell and determine frame boundary of concerned cell of concerned cell based on the decoded beam index sequence … UE reports …concerned cell id, best DL beam index… UE receives RRC reconfiguration message from PCell …SCG configuration for the SCell …SFN Offset information … includes … CSI-RS resource configuration.
19. The apparatus of claim 15, wherein the CSI-RS configuration comprises an indication of the timing difference.
INGALE [0065] UE determines the cell id of detected cell and determine frame boundary of concerned cell of concerned cell based on the decoded beam index sequence … UE reports …concerned cell id, best DL beam index… UE receives RRC reconfiguration message from PCell …SCG configuration for the SCell …SFN Offset information … includes … CSI-RS resource configuration.
20. The apparatus of claim 15, wherein the CSI-RS configuration comprises an indication of the timing difference taking into account a sub-carrier spacing between the first cell and the second cell.
2. The method of claim 1, wherein the CSI-RS configuration comprises an indication of a sub-carrier spacing of the CSI-RS.

NAM Table 2, [0236, 0317] CSI-RS configuration parameters configured per cell may comprise: a physical cell ID; numerology (i.e., SCS)
21. The apparatus of claim 15, wherein the CSI-RS configuration comprises a scrambling identifier associated with the CSI-RS of the second cell.
10. The method of claim 9, wherein the decoding comprises: determining a scrambling sequence based on the CSI-RS configuration; and decoding the CSI-RS based on the scrambling sequence.
MARINIER [0402] [0404] The measurement configuration message may provide the WTRU with one or a combination of information.…. the information may include an indication to configure the WTRU to measure the CSI-RS or TP-RS per transmission point for the configured PCI
22. The apparatus of claim 15, wherein the CSI-RS configuration comprises a seed for obtaining a scrambling identifier associated with the CSI-RS of the second cell.
PARK [0115] a cell ID of a TP (indicating a neighbor or second cell ID) to which each antenna port belongs can be used as a scrambling seed value to generate a CSI-RS sequence.
23. The apparatus of claim 15, wherein the CSI-RS configuration comprises an indication of whether the CSI-RS of the second cell uses one scrambling sequence or different scrambling sequences over a set of symbols.
PARK [0016, 0017] CSI-RS sequence …OFDM symbol.
24. The apparatus of claim 15, wherein the processing circuit is further configured to receive an indication of the timing difference from the user equipment.
4. The method of claim 1, wherein the determination of the timing difference comprises receiving an indication of the timing difference from the UE.
25. The apparatus of claim 15, wherein the processing circuit is further configured to send a request to measure the timing difference to the user equipment.
5. The method of claim 4, further comprising: sending a request to measure the timing difference to the UE.

26. The apparatus of claim 15, wherein the processing circuit is further configured to:
receive a first indication of the timing difference from the user equipment and at least one second indication of the timing difference from at least one other user equipment; and
generate an estimate of the timing difference based on the first indication of the timing difference and the at least one second indication of the timing difference.
6. The method of claim 1, wherein the determination of the timing difference comprises: receiving a first indication of the timing difference from the UE and at least one second indication of the timing difference from at least one other UE; and generating an estimate of the timing difference based on the first indication of the timing difference and the at least one second indication of the timing difference.
ADACHI [0008, 0096]
27. A method of communication for an apparatus, comprising:








determining a timing difference between a first cell and a second cell;







determining, based on the timing difference, a channel state information- reference signal (CSI-RS) configuration for a CSI-RS of the second cell; and





sending the CSI-RS configuration to a user equipment served by the first cell.
1. A method of communication for a base station, comprising:

determining that a serving cell for a user equipment (UE) is to supply timing for the UE to use to measure a channel state information-reference signal (CSI-RS); determining that a neighbor cell of the serving cell is to transmit the CSI-RS;

determining a timing difference between the serving cell and the neighbor cell; as a result of determining that the neighbor cell of the serving cell is to transmit the CSI-RS, sending to the neighbor cell an indication of the timing difference, wherein the timing difference comprises a symbol timing difference;

generating a CSI-RS configuration for the CSI-RS based on the determining that the serving cell for the UE is to supply the timing for the UE to use to measure the CSI-RS and the determining that the neighbor cell of the serving cell is to transmit the CSI-RS, wherein the CSI-RS configuration comprises an indication that the UE is to use the timing of the serving cell to measure the CSI-RS; and transmitting the CSI-RS configuration comprising the indication to the UE.
28. The method of claim 27, wherein the determining the timing difference comprises receiving an indication of the timing difference from the user equipment.
4. The method of claim 1, wherein the determination of the timing difference comprises receiving an indication of the timing difference from the UE.
29. The method of claim 27, further comprising sending a request to measure the timing difference to the user equipment.
5. The method of claim 4, further comprising: sending a request to measure the timing difference to the UE.

30. The method of claim 27, wherein the determining the timing difference comprises:
receiving a first indication of the timing difference from the user equipment and at least one second indication of the timing difference from at least one other user equipment; and
generating an estimate of the timing difference based on the first indication of the timing difference and the at least one second indication of the timing difference.
6. The method of claim 1, wherein the determination of the timing difference comprises: receiving a first indication of the timing difference from the UE and at least one second indication of the timing difference from at least one other UE; and generating an estimate of the timing difference based on the first indication of the timing difference and the at least one second indication of the timing difference.
ADACHI [0008, 0096]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 11-12, 14-19 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US20170223760, of IDS, hereinafter ‘ADACHI’) in view of INGALE et al. (US 20180359790 A1, of IDS, hereinafter ‘INGALE’).
1Regarding claim 1, ADACHI teaches an apparatus for communication (Fig. 6 UE100#1, Fig. 2 UE 100) comprising:
a memory device, and a processing circuit coupled to the memory device (Fig. 2 UE 100, Memory 150 coupled to Processor 160) and configured to:
determine a timing difference between a first cell and a second cell ([0072]  The UE 100 #1 compares the synchronization information of the cell #1 and the time information of the cell #2 to measure the timing difference);
send an indication of the timing difference to the first cell (Fig. 7, S16 Timing Difference reporting to eNB200#1 by UE100#1, [0079] In a first option, the UE 100 #1 in an RRC connected state in the cell #1 measures and notifies the timing difference in real time responding to an explicit request of the eNB 200 #1).
ADACHI is silent about receive a channel state information-reference signal (CSI-RS) configuration that is based on the timing difference; and
decode a CSI-RS of the second cell based on the CSI-RS configuration.
In analogous art, INGALE teaches receive a channel state information-reference signal (CSI-RS) configuration that is based on the timing difference (Fig. 8, [0065] Based on the received synchronization signal configuration UE starts searching for cells of next generation RAT on concerned frequency. …During cell search if one or more cells of next generation RAT are detected then UE determines the cell id of detected cell and determine frame boundary of concerned cell based on the decoded beam index sequence (indicating determine timing difference based on synchronization signal configuration as obvious). … At step 8005, UE reports one or more detected cell(s) along with concerned cell id, best DL beam index, BRS measurements and other assistance information to PCell of MeNB (indicating reporting timing difference for the detected cell based on synchronization signal configuration as obvious). UE receives RRC reconfiguration message from PCell of MeNB which includes the SCG configuration for the SCell of next generation RAT to be added and optionally SFN Offset information along with 1 bit indication on how to apply the SFN Offset (indicating configuration based on reported timing difference of the SCell with the PCell as obvious). …the SCG configuration of the concerned added SCell is a RRC container that includes at least cell id, ….DL beam mobility measurement configuration i.e. CSI-RS resource configuration including reporting configuration …includes the CSI-RS processes the UE should monitor to perform CSI measurements that includes at least CQI, RI, PMI, CSI-RS RSRP measurements on the CSI-RS resources configured for the UE (indicating configuration for UE includes CSI-RS configuration based on the reported timing difference as obvious)); and
decode a CSI-RS of the second cell based on the CSI-RS configuration ([0043] Dedicated beams are managed based on UE measurement on reference signals called CSI-RS and UE provides CSI feedback at PHY layer. The Channel-State Information-Reference Signal (CSI-RS) reference signal configuration is provided to the UE from the PCell of MeNB (101). [0065] At step 8011 UE can start DL/UL transfer of data on the concerned SCell of next generation RAT and start reporting CSI measurements for the different configured CSI processes according to beam mobility configuration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of INGALE to the system of ADACHI order to take the advantage of providing a method for an improved 5G or pre-5G communication system performing measurement associated with reduced latency and better spectral efficiency (INGALE: [0004, 0008, 0065]).

Regarding claim 2, ADACHI teaches the apparatus of claim 1.
ADACHI is silent about wherein the CSI-RS configuration comprises an indication that timing for the CSI-RS of the second cell is based on timing of the first cell.
INGALE teaches wherein the CSI-RS configuration comprises an indication that timing for the CSI-RS of the second cell is based on timing of the first cell ([0065] UE receives RRC reconfiguration message from PCell of MeNB which includes the SCG configuration for the SCell of next generation RAT to be added and optionally SFN Offset information along with 1 bit indication on how to apply the SFN Offset (indicating configuration based on reported timing difference of the SCell with the PCell as obvious). …the SCG configuration of the concerned added SCell is a RRC container that includes at least cell id, ….DL beam mobility measurement configuration i.e. CSI-RS resource configuration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of INGALE to the system of ADACHI order to take the advantage of providing a method for an improved 5G or pre-5G communication system performing measurement associated with reduced latency and better spectral efficiency (INGALE: [0004, 0008, 0065]).

Regarding claim 3, ADACHI teaches the apparatus of claim 1.
ADACHI is silent about wherein the CSI-RS configuration comprises an indication that timing for the CSI-RS of the second cell is based on timing of the second cell.
INGALE teaches wherein the CSI-RS configuration comprises an indication that timing for the CSI-RS of the second cell is based on timing of the second cell ([0065] UE receives RRC reconfiguration message from PCell of MeNB which includes the SCG configuration for the SCell of next generation RAT to be added and optionally SFN Offset information along with 1 bit indication on how to apply the SFN Offset (indicating configuration based on reported timing difference of the SCell with the PCell, and corresponding Pcell and SCell timing as obvious). …the SCG configuration of the concerned added SCell is a RRC container that includes at least cell id, ….DL beam mobility measurement configuration i.e. CSI-RS resource configuration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of INGALE to the system of ADACHI order to take the advantage of providing a method for an improved 5G or pre-5G communication system performing measurement associated with reduced latency and better spectral efficiency (INGALE: [0004, 0008, 0065]).

Regarding claim 4, ADACHI teaches the apparatus of claim 1, wherein the timing difference comprises a symbol timing difference, a slot timing difference, a mini-slot timing difference, or a system frame number timing difference ([0072] (a) The UE 100 #1, while retaining the synchronization information (System Frame Number, Subframe Number, Slot Number, Symbol Number, etc.) of the cell #1, uses the synchronization-reference signal (PSS, SSS, CRS) of the cell #2 to synchronize with the cell #2. The UE 100 #1 uses the broadcast information (MIB) of the cell #2 to receive time information (System Frame Number, Subframe Number, Slot Number, Symbol Number, etc.) of the cell #2. The UE 100 #1 compares the synchronization information of the cell #1 and the time information of the cell #2 to measure the timing difference.).

Regarding claim 5, ADACHI teaches the apparatus of claim 1.
ADACHI is silent about wherein the CSI-RS configuration comprises the indication of the timing difference.
INGALE teaches wherein the CSI-RS configuration comprises the indication of the timing difference ([0065] UE receives RRC reconfiguration message from PCell of MeNB which includes the SCG configuration for the SCell of next generation RAT to be added and optionally SFN Offset information along with 1 bit indication on how to apply the SFN Offset (indicating configuration based on reported timing difference of the SCell with the PCell, and corresponding Pcell and SCell timing as obvious). …the SCG configuration of the concerned added SCell is a RRC container that includes at least cell id, ….DL beam mobility measurement configuration i.e. CSI-RS resource configuration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of INGALE to the system of ADACHI order to take the advantage of providing a method for an improved 5G or pre-5G communication system performing measurement associated with reduced latency and better spectral efficiency (INGALE: [0004, 0008, 0065]).

Regarding claim 11, ADACHI teaches the apparatus of claim 1.
ADACHI is silent about wherein the processing circuit is further configured to:
conduct a mobility operation associated with the second cell based on the CSI- RS of the second cell.
INGALE teaches wherein the processing circuit is further configured to:
conduct a mobility operation associated with the second cell based on the CSI- RS of the second cell (Fig. 13, [0072] [0072] FIG. 13 is illustration of two levels of cell mobility scenario (1300) for a User Equipment (102) operating in dual connectivity mode served by MeNB (101) of IMT-Advanced system and SeNB (103) of next generation wireless system..…. There is also third level of UE mobility which is called as beam level mobility where the serving DL beam of the UE is switched. Such beam level mobility is directly handled at the physical layer by the concerned SCell of the next generation RAT serving the UE at that point of time. Such beam level mobility is based on the beam level measurement configuration provided to the UE during SCell addition and/or SCell change. In an embodiment of the present disclosure, the beam mobility measurement configuration includes the CSI-RS processes the UE should monitor to perform CSI measurements that includes at least CQI, RI, PMI, CSI-RS RSRP measurements on the CSI-RS resources configured for the UE. These CSI measurements are reported by the UE at physical layer directly to the concerned SCell so that concerned SCell takes beam mobility decisions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of INGALE to the system of ADACHI order to take the advantage of providing a method for an improved 5G or pre-5G communication system performing measurement associated with reduced latency and better spectral efficiency (INGALE: [0004, 0008, 0065]).

Regarding claim 12, the claim is interpreted mutatis mutandis of claim 1 and rejected for the same reason as set forth for claim 1.

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Regarding claim 15, ADACHI teaches an apparatus for communication (Fig. 3 eNB 200, Fig. 7 eNB200#1) comprising:
a memory device, and a processing circuit coupled to the memory device (Fig. 3 eNB 200 Processor 240 coupled to Memory 230, [0045] The memory 230 stores a program to be executed by the processor 240 and information to be used for a process by the processor 240) and configured to:
determine a timing difference between a first cell and a second cell (Fig. 7 S17 Determine Timing Difference, [0072]  The UE 100 #1 compares the synchronization information of the cell #1 and the time information of the cell #2 to measure the timing difference. [0093] In step S15, the UE 100 #1 measures a timing difference between a timing of a signal received from the cell #1 and a timing of a signal received from the cell #2. [0094] In step S16, the UE 100 #1 notifies the eNB 200 #1 of the timing difference. The timing difference includes information for designating a cell ….(that is, a cell ID of the cell #2, a frequency ID to which the cell #2 belongs, an ID of PLMN to which the cell #2 belongs, etc. [0095] In step S17, the eNB 200 #1 determines a single timing difference).
ADACHI is silent about determine, based on the timing difference, a channel state information- reference signal (CSI-RS) configuration for a CSI-RS of the second cell; and send the CSI-RS configuration to a user equipment served by the first cell.
In an analogous art, INGALES teaches based on the timing difference, a channel state information- reference signal (CSI-RS) configuration for a CSI-RS of the second cell (Fig. 8 Steps 8004-8006, [0065] Based on the received synchronization signal configuration UE starts searching for cells of next generation RAT on concerned frequency. …During cell search if one or more cells of next generation RAT are detected then UE determines the cell id of detected cell and determine frame boundary of concerned cell based on the decoded beam index sequence (indicating determine timing difference based on synchronization signal configuration as obvious). … At step 8005, UE reports one or more detected cell(s) along with concerned cell id, best DL beam index, BRS measurements and other assistance information to PCell of MeNB (indicating reporting timing difference for the detected cell based on synchronization signal configuration as obvious). UE receives RRC reconfiguration message from PCell of MeNB which includes the SCG configuration for the SCell of next generation RAT to be added and optionally SFN Offset information along with 1 bit indication on how to apply the SFN Offset (indicating configuration based on reported timing difference of the SCell with the PCell as obvious). …the SCG configuration of the concerned added SCell is a RRC container that includes at least cell id, ….DL beam mobility measurement configuration i.e. CSI-RS resource configuration including reporting configuration …includes the CSI-RS processes the UE should monitor to perform CSI measurements that includes at least CQI, RI, PMI, CSI-RS RSRP measurements on the CSI-RS resources configured for the UE (indicating configuration for UE includes CSI-RS configuration based on the reported timing difference as obvious)); and
send the CSI-RS configuration to a user equipment served by the first cell ([0085] UE receives RRC reconfiguration message from PCell of MeNB which includes the SCG configuration for the SCell of next generation RAT to be added and optionally SFN Offset information along with 1 bit indication on how to apply the SFN Offset (indicating configuration based on reported timing difference of the SCell with the PCell as obvious). …the SCG configuration of the concerned added SCell is a RRC container that includes at least cell id, ….DL beam mobility measurement configuration i.e. CSI-RS resource configuration including reporting configuration …includes the CSI-RS processes the UE should monitor to perform CSI measurements that includes at least CQI, RI, PMI, CSI-RS RSRP measurements on the CSI-RS resources configured for the UE (indicating configuration for UE includes CSI-RS configuration based on the reported timing difference as obvious)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of INGALE to the system of ADACHI order to take the advantage of providing a method for an improved 5G or pre-5G communication system performing measurement associated with reduced latency and better spectral efficiency (INGALE: [0004, 0008, 0065]).

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 24, ADACHI teaches the apparatus of claim 15, wherein the processing circuit is further configured to receive an indication of the timing difference from the user equipment (Fig. 7 Step 16, [0094] In step S16, the UE 100 #1 notifies the eNB 200 #1 of the timing difference).

Regarding claim 25, ADACHI teaches the apparatus of claim 15, wherein the processing circuit is further configured to send a request to measure the timing difference to the user equipment (Fig. 7 Step 14, [0092] In step S14, the eNB 200 #1 transmits the timing difference inquiry to the UE 100 #1. The timing difference inquiry includes information for designating a cell in which the timing difference is to be measured (that is, a cell ID of the cell #2, a frequency ID to which the cell #2 belongs, an ID of PLMN to which the cell #2 belongs, etc.).

Regarding claim 26, ADACHI teaches the apparatus of claim 15, wherein the processing circuit is further configured to:
receive a first indication of the timing difference from the user equipment and at least one second indication of the timing difference from at least one other user equipment, and generate an estimate of the timing difference based on the first indication of the timing difference and the at least one second indication of the timing difference ([0008]: A base station comprising  a receiver configured to receive, from a plurality of user terminals configured to exist in the first cell, a timing difference between a timing of a signal received from the first cell and a timing of a signal received from the second cell. [0096]) when receiving the timing difference from a plurality of UEs 100 #1, the eNB 200 #1 determines the single timing difference by a statistical process on a plurality of timing differences.).

Regarding claim 27, the claim is interpreted mutatis mutandis of claim 15 and rejected for the same reason as set forth for claim 15.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 24.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 25.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 26.

Claims 6, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US20170223760, of IDS, hereinafter ‘ADACHI’) in view of INGALE et al. (US 20180359790 A1, of IDS, hereinafter ‘INGALE’) and with further in view of Marinier et al. (US20130322376, of IDS, hereinafter ‘MARINIER’).
Regarding claim 6, ADACHI teaches the apparatus of claim 1.
ADACHI and INGALE are silent about wherein the CSI-RS configuration comprises a scrambling identifier associated with the CSI-RS of the second cell.
In an analogous art, MARINIER teaches wherein the CSI-RS configuration comprises a scrambling identifier associated with the CSI-RS of the second cell ([0389] Embodiments contemplate that the TP-RS transmitted from different (neighboring) transmission points (indicating second cells) may be transmitted in different OFDM symbols to prevent loss of accuracy due to potential power imbalance between the signals received from these points.
[0390] Using CSI-RS or TP-RS for its measurements … reports the network may explicitly configure the WTRU with the subset of transmission points for CSI reporting. 
[0401] one CSI-RS or TP-RS configuration may have multiple subset of ports each with individual sequence generation. 
[0402] To further assist the WTRU in decoding the transmission points, in one or more embodiments, the network may provide a scrambling configuration for the CSI-RS points that the WTRU may decode (or at least try to decode) in the configured subframe.
[0404] The measurement configuration message may provide the WTRU with one or a combination of information.…. the information may include an indication to configure the WTRU to measure the CSI-RS or TP-RS per transmission point for the configured PCI).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MARINIER to the system of ADACHI and INGALE in order to take the advantage of providing a method for improving the cell-edge throughput performance or to support handover (MARINIER: [0060, 0421]).

Regarding claim 8, ADACHI teaches the apparatus of claim 1.
ADACHI and INGALE are silent about wherein the CSI-RS configuration comprises an indication that the CSI-RS of the second cell uses one scrambling sequence over a set of symbols.
MARINIER teaches wherein the CSI-RS configuration comprises an indication that the CSI-RS of the second cell uses one scrambling sequence over a set of symbols ([0402] the network may provide a scrambling configuration (indicating one scrambling sequence configuration) for the CSI-RS points that the WTRU may decode (or at least try to decode) in the configured subframe (indicating a scrambling sequence configuration over the set of symbols with CSI-RS points or Resource Elements (REs) in a subframe with one or more symbols with CSI-RS points since it is well known in the art that a subframe may contain one or more symbols with CSI-RS REs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MARINIER to the system of ADACHI and INGALE in order to take the advantage of providing a method for improving the cell-edge throughput performance or to support handover (MARINIER: [0060, 0421]).

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claims 7, 9, 10, 13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US20170223760, of IDS, hereinafter ‘ADACHI’) in view of INGALE et al. (US 20180359790 A1, of IDS, hereinafter ‘INGALE’) and with further in view of Park et al. (US 20150003271 A1, of IDS, hereinafter ‘PARK’).
Regarding claim 7, ADACHI teaches the apparatus of claim 1.
ADACHI and INGALE are silent about wherein the CSI-RS configuration comprises a seed for obtaining a scrambling identifier associated with the CSI-RS of the second cell.
In an analogous art, PARK teaches wherein the CSI-RS configuration comprises a seed for obtaining a scrambling identifier associated with the CSI-RS of the second cell ([0115] In a conventional wireless communication system, the same cell ID (e.g. N.sub.ID.sup.cell) is used to generate CSI-RS sequences for a plurality of antenna ports corresponding to one CSI-RS configuration, as described above with reference to Equation 2. As shown in the example of FIG. 8 or 9, different TPs (indicating serving cell and neighbor cells) having different cell IDs may be related to one CSI-RS configuration. In this case, a cell ID of a TP (indicating a neighbor or second cell ID) to which each antenna port belongs can be used as a scrambling seed value to generate a CSI-RS sequence of the corresponding antenna port in the present invention. In this case, the same scrambling seed value can be applied to antenna ports (or antenna port groups) belonging to the same TP).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK to the system of ADACHI and INGALE in order to take the advantage of providing a method for performing CSI feedback correctly and efficiently in enhanced wireless communication systems. (PARK: [0004]).

Regarding claim 9, ADACHI teaches the apparatus of claim 1.
ADACHI and INGALE are silent about wherein the CSI-RS configuration comprises an indication that the CSI-RS of the second cell uses different scrambling sequences over a set of symbols.
PARK teaches wherein the CSI-RS configuration comprises an indication that the CSI-RS of the second cell uses different scrambling sequences over a set of symbols ([0016] The CSI-RS related parameter may include one or a combination of two or more of a scrambling seed value used to generate a CSI-RS sequence, a timing offset used to generate the CSI-RS sequence and a parameter indicating a resource element position in which the CSI-RS is present.
[0017] An initial value used to generate the CSI-RS sequence may be c.sub.init, wherein c.sub.init=2.sup.10(7(mod((n.sub.s.DELTA.n.sub.s),20)+1)+l+1)(2X.sub.ID.s- up.cell+1)+2X.sub.ID.sup.cell+N.sub.CP wherein n.sub.s is a slot number in a radio frame, .DELTA.n.sub.s denotes the timing offset used to generate the CSI-RS sequence, l is an OFDM symbol number in a slot, X.sub.ID.sup.cell represents the scrambling seed value used to generate the CSI-RS sequence, N.sub.CP is 1 in case of normal cyclic prefix (CP) and 0 in case of extended CP, and mod denotes a modulo operation (indicating different scrambling sequences based different OFDM symbols for any given set of symbol)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK to the system of ADACHI and INGALE in order to take the advantage of providing a method for performing CSI feedback correctly and efficiently in enhanced wireless communication systems. (PARK: [0004]).

Regarding claim 10, ADACHI and INGALE are silent about the apparatus of claim 9, wherein the processing circuit is further configured to: test a plurality of sequence hypotheses over the set of symbols as a result of receiving the indication in the CSI-RS configuration.
PARK teaches the apparatus of claim 9, wherein the processing circuit is further configured to:
test a plurality of sequence hypotheses over the set of symbols as a result of receiving the indication in the CSI-RS configuration ([0007] user equipment (UE) in a wireless communication system, including: receiving information on a CSI-reference signal (CSI-RS) related parameter; receiving a CSI-RS on the basis of the CSI-RS related parameter; and reporting, to a base station (BS), CSI feedback information generated on the basis of the CSI-RS. [0017] An initial value used to generate the CSI-RS sequence may be c.sub.init, wherein c.sub.init=2.sup.10(7(mod((n.sub.s.DELTA.n.sub.s),20)+1)+l+1)(2X.sub.ID.s- up.cell+1)+2X.sub.ID.sup.cell+N.sub.CP wherein n.sub.s is a slot number in a radio frame, .DELTA.n.sub.s denotes the timing offset used to generate the CSI-RS sequence, l is an OFDM symbol number in a slot, X.sub.ID.sup.cell represents the scrambling seed value used to generate the CSI-RS sequence, N.sub.CP is 1 in case of normal cyclic prefix (CP) and 0 in case of extended CP, and mod denotes a modulo operation (indicating testing plurality of sequence hypotheses over the set of symbols for any given set of symbol)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK to the system of ADACHI and INGALE in order to take the advantage of providing a method for performing CSI feedback correctly and efficiently in enhanced wireless communication systems. (PARK: [0004]).

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US20170223760, of IDS, hereinafter ‘ADACHI’) in view of INGALE et al. (US 20180359790 A1, of IDS, hereinafter ‘INGALE’) and with further in view of Nam et al. (US20180262313, of IDS, with priority of US Provisional Application 62484193, hereinafter ‘NAM’).
Regarding claim 20, ADACHI teaches the apparatus of claim 15.
ADACHI and INGALE are silent about wherein the CSI-RS configuration comprises an indication of the timing difference taking into account a sub-carrier spacing between the first cell and the second cell.
In an analogous art, NAM teaches wherein the CSI-RS configuration comprises an indication of the timing difference taking into account a sub-carrier spacing between the first cell and the second cell (TABLE 2, [0236] slot offset (indicating timing difference as obvious) parameter of CSI-RS configuration is determined by the subcarrier spacing, e.g., according to TABLE 2. [0317] CSI-RS configuration parameters configured per cell may comprise: a physical cell ID; numerology (i.e., SCS)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NAM to the system of ADACHI and INGALE in order to take the advantage of a method supporting multiple services in advanced communication systems to be provided for supporting higher data rates beyond 4th-Generation (4G) communication system such as long term evolution (LTE) (NAM: [0004]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yasukawa et al. (US 20170339652 A1), describing RADIO COMMUNICATION SYSTEM, RADIO COMMUNICATION METHOD, RADIO BASE STATION AND USER TERMINAL
Kishiyama et al. (US 20120300653 A1), describing RADIO BASE STATION APPARATUS, MOBILE TERMINAL DEVICE AND WIRELESS COMMUNICATION METHOD
Gaal et al. (US 20120106374 A1), describing METHODS AND APPARATUSES FOR USING CHANNEL STATE INFORMATION REFERENCE SIGNALS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413